DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 4/13/2020 were accepted.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the term “different” in “different segmentations” is slightly unclear since it doesn’t specify what the segmentations are different from. Based on context and the remarks it is understood that the segmentations are different from each other. Examiner suggests either changing to the term ‘different’ to something like ‘unique’, or stating that each segmentation is different from each other segmentation clearly in the claims. Appropriate correction is required.


Response to Request for Continued Examination
The response filed on 7/21/2022 has been entered and made of record. Claims 1, 3-6, 10, and 14-17 are amended. Claims 21-22 were added and claims 2 and 13 were canceled. Claims 1, 3-12, and 14-22 are pending.
The previous rejections of claims 1-3, 5, 8-14, 16, and 19-20 under 35 USC 103 under Zhao et al in view of Sennrich and to claims 7 and 18 under 35 USC 103 under Zhao et al in view of Sennrich and Thomson have been withdrawn as necessitated by the amendment. New rejections under 35 USC 101 have been made to claims 1, 3-12, and 14-22. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an abstract idea without significantly more. The claims recite the abstract idea of identifying a word as not existing in a vocabulary set, selecting segmentations of the word, and determining an encoding for the word. Claims 6 and 17 additionally recite the abstract idea of determining a scoring value for segmentations.
The limitations that describe the identifying a word as not existing in a vocabulary set, selecting segmentations of the word, determining an encoding for the word, and determining a score are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claims precludes the steps from practically being performed in the mind.
The judicial exception is not integrated into a practical application because the additional elements of the storage, memory, and processor can be performed on a generic computer with a screen. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storage, memory, and processor are not considered significantly more than just applying the steps of identifying a word as not existing in a vocabulary set, selecting segmentations of the word, determining an encoding for the word, and determining a score. 
In addition to the abstract idea, the claims have a storage, memory, and processor, but they represent only well-understood, routine, conventional activity that can be performed on generic computers. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 10, regarding the new amendments, have been considered and are persuasive. While the use of the term “different” is objected to above, the claims as amended require multiple subword sequences that combine to form the out-of-vocabulary word. Further search regarding this limitation was performed (see Kudo noted below) but a new rejection could not be made from the discovered prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kudo (Kudo, Taku. "Subword regularization: Improving neural network translation models with multiple subword candidates." arXiv preprint arXiv:1804.10959 (2018).): Teaches using multiple sequences of subwords and encoding them for use in a neural machine translation network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178